United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S POSTAL SERVICE, POST OFFICE,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2006
Issued: February 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 29, 2013 appellant filed a timely appeal from August 9 and May 21, 2013
merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established a recurrence of disability on March 17, 2013
due to the accepted July 26, 2012 employment injury.
FACTUAL HISTORY
On July 26, 2012 appellant, then a 48-year-old automation clerk, filed a traumatic injury
claim (Form CA-1) alleging that he sustained spasms or pain in his lower back as a result of
bending down to pick up a tray of mail. On August 14, 2012 OWCP accepted his claim for
1

5 U.S.C. § 8101 et seq.

sprain of the lumbar region. The record indicates that appellant worked intermittently on light
and full duty until he returned to work on October 16, 2012 on full duty.
On April 9, 2013 appellant filed a notice of recurrence of total disability (Form CA-2a).
He stated that he was not certain how his recurrence happened, but that the pain in his back
progressively became worse and that his condition recurred on March 17, 2013. Appellant filed
claims for compensation (Form CA-7) for leave without pay for the period March 26 to
April 8, 2013.
Appellant submitted physical therapy notes dating from August 26, 2012 to
September 19, 2013.
On March 25, 2013 Dr. Pollak noted that appellant had described recent exacerbation of
symptoms of pain of the back and pelvis. On examination of the lumbar spine, he observed
spasm and tenderness beginning at the thoracolumbar junction and extending down to the pelvis.
Dr. Pollak also observed a decreased range of motion in all directions. Dr. Pollak treated
appellant by injection.
By letter dated May 3, 2013, Dr. Pollak stated that appellant had been treated in his office
since he was injured on July 26, 2012. He noted that appellant’s condition was such that he
would experience occasional to frequent exacerbations of symptoms and that he advised
appellant not to work during these flare-up periods.
In a report dated May 6, 2013, Dr. Pollak noted that appellant continued to have pain of
the lumbar spine, but that there had been 90 percent improvement. He stated that appellant had
reached maximum medical improvement. On examination, Dr. Pollak noted a decrease in the
amount of spasm and tenderness on palpation, as well as improvement in range of motion.
On May 14, 2013 Dr. Pollak stated that appellant had a magnetic resonance imaging scan
test performed on August 14, 2012. Appellant was diagnosed with a disc herniation at L5-S1,
disc bulging with a posterior annular tear at L4-5 and disc dessication at L3-4 with a disc bulge
and left foraminal annular tear. Dr. Pollak noted that he had been treating appellant for back
pain since an injury on July 26, 2012.
By decision dated May 21, 2013, OWCP denied appellant’s claim for recurrence. It
found that he had not submitted medical documentation including a physician’s opinion,
supported by medical explanation, as to the relationship between his current disability and the
original work injury of July 26, 2012.
In a letter dated May 28, 2013, Dr. Pollak stated that appellant’s original injury of
July 26, 2012 had caused a condition that would experience occasional flare-ups of symptoms
and that the change could happen spontaneously without new injury. He diagnosed appellant
with disc herniation, disc bulging and disc dessication.
On May 29, 2013 appellant requested reconsideration of OWCP’s May 21, 2013
decision.

2

In a report dated June 24, 2013, Dr. Pollak noted that appellant’s injury had recently
exacerbated. On examination, he observed tenderness and spasm on palpation of the lumbar
spine, as well as reduced range of motion. Dr. Pollak treated appellant by injection.
By decision dated August 9, 2013, OWCP denied appellant’s claim for recurrence after
reviewing the merits of the case. It found that he had not submitted a rationalized medical
opinion supporting that his diagnoses were related to the accepted July 26, 2012 work incident.
OWCP also found that appellant had not submitted a rationalized medical opinion supporting
that his accepted condition, lumbar sprain, had worsened as of March 25, 2013, causing him to
be disabled and incapable of work.
LEGAL PRECEDENT
Under FECA2 the term disability is defined as incapacity, because of employment injury,
to earn the wages that the employee was receiving at the time of injury.3 Disability is not
synonymous with a physical impairment which may or may not result in an incapacity to earn the
wages. An employee who has a physical impairment causally related to a federal employment
injury but who nonetheless has the capacity to earn wages he or she was receiving at the time of
injury has no disability as that term is used in FECA.4
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
compensable injury or illness and without an intervening injury or new exposure in the work
environment.5
OWCP’s procedures state that a recurrence of disability includes a work stoppage caused
by a spontaneous material change in the medical condition demonstrated by objective findings.
That change must result from a previous injury or occupational illness rather than an intervening
injury or new exposure to factors causing the original illness. It does not include a condition that
results from a new injury, even if it involves the same part of the body previously injured.6
An employee who claims a recurrence of disability due to an accepted employmentrelated injury has the burden of establishing by the weight of the substantial, reliable and
probative evidence that the disability for which he or she claims compensation is causally related
to the accepted injury. This burden of proof requires that a claimant furnish medical evidence
from a physician who, on the basis of a complete and accurate factual and medical history,
concludes that, for each period of disability claimed, the disabling condition is causally related to
2

Id. at §§ 8101-8193.

3

See Prince E. Wallace, 52 ECAB 357, 358 (2001).

4

Cheryl L. Decavitch, 50 ECAB 397, 401 n.5 (1999); Maxine J. Sanders, 46 ECAB 835, 840 (1995).

5

20 C.F.R. § 10.5(x); see S.F., 59 ECAB 525, 531 (2008). See 20 C.F.R. § 10.5(y) (defines recurrence of a
medical condition as a documented need for medical treatment after release from treatment for the accepted
condition).
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(c)(5) (October 2009).

3

the employment injury and supports that conclusion with medical reasoning.7 Where no such
rationale is present, the medical evidence is of diminished probative value.8
ANALYSIS
OWCP accepted appellant’s claim for lumbar sprain on August 14, 2012. Appellant
returned to full duty on October 16, 2012. He filed a notice of recurrence of disability on
April 9, 2013, alleging disability for the period March 26 to April 8, 2013. The Board finds that
appellant did not submit sufficient rationalized medical evidence to establish that his present
condition was causally related to his accepted injury.9
In support of his claim for recurrence, appellant submitted several reports from
Dr. Pollak. By letter dated May 3, 2013, Dr. Pollak stated that appellant had been treated in his
office since he was injured on July 26, 2012. He noted that appellant’s condition was such that
he would experience occasional to frequent exacerbations of symptoms. In a May 14, 2013
report, Dr. Pollak diagnosed disc herniation at L5-S1, disc bulging with a posterior annular tear
at L4-5 and disc dessication at L3-4 with a disc bulge and left foraminal annular tear. A May 28,
2013 report contained the same diagnoses and observations concerning appellant’s flare-ups.
To establish that a claimed recurrence was caused by an accepted injury, medical
evidence of bridging symptoms between the present condition and the accepted injury must
support the physician’s conclusion of causal relationship.10 While Dr. Pollak noted appellant’s
treatment for back pain since the initial injury, he did not specifically address appellant’s
accepted condition of back sprain as the cause of his continued complaints. More importantly,
while Dr. Pollak eventually diagnosed disc herniation, disc bulging and disc dessication he did
not explain, with medical rationale, how these diagnoses resulted either from appellant’s
diagnosed condition of back sprain or from the July 26, 2012 work incident. He merely stated
that appellant’s accepted condition would experience occasional exacerbations, without
explaining how his ultimate diagnoses related to these exacerbations.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.11 Therefore, these reports were not sufficient to establish
appellant’s claim.
Likewise, in reports dated from March 25 to June 24, 2013, Dr. Pollak advised that
appellant had experienced an exacerbation of symptoms, but did not refer to appellant’s accepted
7

Ronald A. Eldridge, 53 ECAB 218, 221 (2001).

8

Mary A. Ceglia, Docket No. 04-113 (issued July 22, 2004).

9

See T.M., Docket No. 06-440 (issued August 7, 2006).

10

See Ricky S. Storms, 52 ECAB 349, 352 (2001).

11

Walter D. Morehead, 31 ECAB 188, 195 (1986).

4

condition of back sprain or offer any explanation of how other diagnosed conditions related to
the accepted condition. He stated that appellant’s condition could spontaneously exacerbate, but
did not explain how back sprain had exacerbated or progressed into disc herniation at L5-S1, disc
bulging with a posterior annular tear at L4-5 and disc dessication at L3-4 with a disc bulge and
left foraminal annular tear. The Board finds that these reports are lacking as there is no medical
rationale to support a recurrence of disability on March 26, 2013.
OWCP also received several physical therapy reports. However, the reports of physical
therapists have no probative value on medical questions, because a therapist is not a physician as
defined by 5 U.S.C. § 8101(2) and, therefore, is not competent to render a medical opinion.12
Consequently, appellant has not met his burden of proof to establish his claim for
recurrence of disability from March 26 to April 8, 2013 causally related to the accepted work
injury of July 26, 2013.
Appellant submitted new evidence on appeal. The Board lacks jurisdiction to review
evidence for the first time on appeal.13 Appellant may submit new evidence or argument with a
written request for reconsideration to OWCP within one year of this merit decision, pursuant to 5
U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a recurrence
of disability on March 17, 2013 causally related to the accepted work injury of July 26, 2013.

12

See Barbara J. Williams, 40 ECAB 649, 657 (1988) (regarding physical therapists); 5 U.S.C. § 8101(2) (the
term physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and
osteopathic practitioners within the scope of their practice as defined by state law).
13

20 C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the August 9 and May 21, 2013 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 7, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

